In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated March 24, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants submitted evidence in admissible form demonstrating prima facie that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the plaintiff failed to come forward with competent evidence to raise an issue of fact (see, Scheer v Koubek, 70 NY2d 678; Smith v Askew, 264 AD2d 834; Carroll v Jennings, 264 AD2d 494; Kauderer v Penta, 261 AD2d 365; Lobo v Singh, 259 AD2d 523; Hausman v Gourville, 248 AD2d 674; Ryan v Xuda, 243 AD2d 457). Accordingly, the'Supreme Court properly granted the defendants’ motion for summary judgment. S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.